Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Motor Vehicles, which, after a hearing, (1) found that petitioner had violated section 398-e (subd 1, par [k]) of the Vehicle and Traffic Law by engaging in a course of conduct which unreasonably impeded or delayed a consumer’s right to a fair recovery on a damage claim and (2) imposed a $250 civil penalty.
Determination confirmed and proceeding dismissed on the merits, with costs.
The determination under review was supported by substantial evidence in the record (see Matter of Hannon v Cuomo, 52 NY2d 775; 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Boyers, J. P., Rubin, Lawrence and Eiber, JJ., concur.